Title: 16th.
From: Adams, John Quincy
To: 


       Two persons in the town, died in the Course of this day. A young Woman by the name of Bradly, and a Grandson of Dr: Cast, a boy about 11 years old. He was one of my brothers Companions, and died in Consequence, of having leapt from too great an height.
       Eliza dined here, and went in the afternoon with my aunt to see Mr. Adams a neighbouring minister. I pass’d the Evening at Mr. White’s. There was some Company there: Mrs. White is still somewhat Melancholy. Peggy in as good Spirits as could be expected. Upon the whole it was an agreeable evening. When I got home, I found Mr. Allen, at the house; he will lodge here, this night. Mr. Thaxter went this day to Newbury, and return’d. I saw him at Mr. Duncan’s as I came by the house.
      